NUMBER 13-02-253-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG
                                                                                                                      
 
QUINCY TEAGUE,                                                                      Appellant,

v.

THE STATE OF TEXAS,                                                             Appellee.
                                                                                                                                       

On appeal from the 88th District Court of Hardin County, Texas.
                                                                                                                      

MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Hinojosa and Baird

Memorandum Opinion
 by Justice Baird
 
         Appellant was charged by indictment with the offense of aggravated sexual assault. 
A jury convicted appellant of the charged offense and assessed his punishment at ten
years confinement in the Texas Department of Criminal Justice–Institutional Division,
probated, and a fine of $10,000.  The jury further recommended that the confinement be
suspended and that appellant be placed on community supervision for a period of ten
years.  We affirm.
          Counsel has filed an Anders brief.  Anders v. California, 386 U.S. 738 (1967). 
Counsel states that he has reviewed the reporter’s record and the clerk’s record in this
case, that he has researched the applicable statutory and decisional authority, and that he
has found no reversible error and no arguable grounds of error for purposes of appeal. 
The State has not filed a brief.  We find counsel has presented a professional evaluation
of the record demonstrating why there are no arguable grounds to be advanced.  High v.
State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978).
          Appellate counsel notified appellant of his right to review the court reporter’s and
clerk’s records and to file a pro se brief.  More than thirty days have passed, and appellant
has not availed himself of this option.
          We too have carefully reviewed the appellate record.  After our initial review, we
abated the appeal and remanded the case to the trial court for findings of fact and
conclusions of law regarding the voluntariness of appellant’s statement and the trial judge’s
decision to allow the State to amend the indictment. Tex. Code Crim. Proc. Ann. art.
38.22, § 6 (Vernon 1979 & Supp. 2004); Tex. Code Crim. Proc. Ann. art. 28.10 (Vernon
1989).  We have now reviewed those findings and conclusions, and have found no
reversible error or any arguable points of error for appeal.
          The judgment of the trial court is affirmed.
          In accordance with Anders, appellant’s attorney has asked permission to withdraw
as counsel for appellant.  See Anders, 386 U.S. at 744. We grant the attorney’s motion
to withdraw.   We order appellant’s attorney to notify appellant of the disposition of this
appeal and of the availability of discretionary review.  See Ex parte Wilson, 956 S.W.2d 25,
27 (Tex. Crim. App. 1997).
 
                                                                                                                                 
                                                                                      CHARLES BAIRD,
                                                                                      Justice


Do not publish.
Tex. R. App. P. 47.2(b).

Memorandum opinion delivered and filed
this the 19th day of August, 2004.